Citation Nr: 0334830	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back 
disability, secondary to the service-connected right knee 
instability with a history of two meniscectomies.  

3.  Entitlement to an increased disability rating for right 
knee instability with a history of two meniscectomies, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1989 
to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for tinnitus; entitlement to service connection for a low 
back disability, asserted to be secondary to the 
service-connected right knee instability with a history of 
two meniscectomies; and entitlement to a disability 
evaluation greater than 30 percent for the service-connected 
right knee instability with a history of two meniscectomies.  

Further review of the claims folder indicates that, by a July 
1992 rating action, the Regional Office in Huntington, West 
Virginia denied the issue of entitlement to service 
connection for bilateral hearing loss on the basis that the 
evidence of record did not demonstrate the presence of a 
current hearing loss disability.  Several weeks later in 
August 1992, the Huntington Regional Office notified the 
veteran of the denial of his service connection claim.  The 
veteran did not initiate an appeal of this denial.  
Subsequently, during the current appeal, the veteran 
submitted a copy of a report of a private audiological 
evaluation conducted in April 2000.  According to this 
document, the examiner provided a diagnostic impression of 
very mild noise-induced sensorineural hearing loss.  The 
issue of whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss is not inextricably intertwined with 
the current appeal and is, therefore, referred to the 
Nashville RO for appropriate action.  


REMAND

There was a substantial change in the law during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. Sept. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since the 
current case is being remanded for additional development or 
to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, in a letter furnished in June 
2001 and the statement of the case issued in January 2002, 
the RO informed the veteran of the specific provisions of the 
VCAA, the criteria used to adjudicate his appealed service 
connection and increased rating claims, the type of evidence 
needed to substantiate these issues, and the specific type of 
information necessary from him.  Significantly, however, the 
RO has not notified the veteran of the proper time period 
within which to submit the requested evidence (one year).  

With regard to further development necessary in this case, 
the Board notes that, although reports of pertinent private 
and VA examinations have been obtained and associated with 
the veteran's claims folder during the current appeal, no 
records of treatment for his claimed tinnitus and low back 
disabilities or for his service-connected right knee 
disability have been procured.  On remand, therefore, an 
attempt should be made to obtain and to associate with the 
claims folder copies of records of any such post-service 
treatment that the veteran may have received for his tinnitus 
and low back conditions and any such recent medical care that 
he may have received for his service-connected right knee 
disorder.  

Specifically, with regard to the veteran's claim for service 
connection for tinnitus, the Board acknowledges that a report 
of a private audiological evaluation conducted in April 2000 
included the veteran's assertions that, during service, he 
"worked around anti-aircraft defenses," including a Gatlin 
gun and aircraft devices.  He also reported a drop in his 
hearing acuity as well as ringing in his ears immediately 
after firing weapons.  In addition, the veteran described 
current intermittent episodes of ringing in his ears (worse 
on the right than the left).  Following an interview with the 
veteran and an examination of his ears, the examiner provided 
a diagnostic impression of very mild noise-induced 
sensorineural hearing loss with secondary tinnitus related to 
the noise exposure.  

Further review of the claims folder indicates that the 
veteran has not undergone a VA audiological examination 
during the current appeal.  In view of the findings of the 
private audiological evaluation completed in April 2000 
(tinnitus related to noise exposure), the Board believes 
that, on remand, the veteran should be accorded a VA 
audiological examination to determine the nature, extent, and 
etiology of his tinnitus.  

With regard to the veteran's claim for service connection for 
a low back disability secondary to the service-connected 
service-connected right knee instability with a history of 
two meniscectomies, the Board notes that, in August 2001, the 
veteran was accorded a VA examination of his spine.  The 
report of this evaluation indicated that the examiner did not 
have access to the veteran's medical records for review.  At 
that time, the veteran complained of tightness in his lower 
back (and mainly on both sides of his mid-lower back region), 
aggravation of low back pain with prolonged sitting, as well 
as some slight discomfort on any movement of his mid-to-lower 
back.  The veteran denied having any radicular pain, 
numbness, or tingling.  A physical examination of the 
veteran's lumbar spine demonstrated full active/passive range 
of motion with some tightness half-way through each range, no 
spasm, no deformities, no instability, no crepitus, and a 
normal gait.  X-rays were normal.  The examiner provided an 
impression of low back pain and specifically stated that no 
clinical evidence of a lumbar spine disability was found.  

Subsequently, in September 2002, the veteran's private 
physician specifically noted that the veteran has 
degenerative joint disease of his lumbosacral spine.  In 
addition, this doctor explained that the veteran has a 
"biomechanical situation where his degenerative disc disease 
in his back is being aggravated from time to time by his 
improper biomechanics of the right knee."  In view of the 
August 2001 VA evaluation finding of no lumbar spine 
disability and the subsequent private determination that the 
veteran has degenerative joint disease of his lumbosacral 
spine, as well as the private physician's recent conclusion 
that the veteran's lumbar spine disorder is being aggravated 
by his service-connected right knee disability, the Board 
believes that, on remand, the veteran should be given the 
opportunity to undergo a current VA examination in which the 
examiner identifies any current low back disability that the 
veteran may have and expresses an opinion as to the etiology 
of such a condition.  

With regard to the veteran's service-connected right knee 
instability with a history of two meniscectomies, the Board 
notes that, in April 2000, the veteran underwent an 
examination of this joint by his private physician.  The 
report of the evaluation indicates that x-rays taken of the 
veteran's right knee showed that his medial compartment had 
decreased height but was still intact.  Repeat radiographic 
films reflected narrowing of the medial compartment, although 
he had some height left.  

The August 2001 VA examination demonstrated, with respect to 
the veteran's right knee, a positive anterior drawer sign, a 
negative posterior drawer sign, good lateral stability, no 
crepitus, no clicks, no deformities, a midline patella 
without discomfort, complaints of some pain on range of 
motion, no edema and some slight laxity on range of motion.  
X-rays taken of the veteran's right knee showed joint space 
narrowing.  The examiner diagnosed a history of right knee 
anterior cruciate ligament tear with instability.  

As the Board has noted in this Remand, the RO has evaluated 
the veteran's service-connected right knee instability with a 
history of two meniscectomies as 30 percent disabling 
pursuant to Diagnostic Code 5257.  According to this 
Diagnostic Code, severe recurrent subluxation or lateral 
instability will be rated as 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  This evaluation is the 
highest rating that can be awarded under this Diagnostic 
Code.  Id.  

Throughout the current appeal, the veteran has asserted that 
a separate evaluation should be awarded for his right knee 
arthritis.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2003).  This Diagnostic Code indicates that arthritis, due 
to trauma, which is substantiated by X-ray findings, will be 
rated as degenerative arthritis.  Id.  Impairment associated 
with degenerative arthritis is evaluated based upon the 
extent of limitation of motion of the joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  See also, 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2003).  
The Board observes that separate ratings for knee instability 
and for knee arthritis with limitation of motion are 
permissible.  See VAOPGCPREC 9-98 and 23-97.

Significantly, the report of the August 2001 VA examination 
does not include an opinion from the examiner as to whether 
the arthritis of the veteran's right knee is associated with 
his service-connected right knee instability with a history 
of two meniscectomies.  Furthermore, the examiner did not 
provide the specific ranges of motion of this joint.  The VA 
orthopedic evaluation conducted on remand should provide such 
information.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered treatment to 
him for his tinnitus and low back 
condition since his separation from 
active military duty in May 1992 and who 
have rendered medical care to him for his 
service-connected right knee disability 
since August 2001.  The Board is 
particularly interested in records of 
treatment that the veteran received from 
Thomas M. Loeb, M.D.  After furnishing 
the veteran the appropriate release 
forms, the RO should obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

3.  The RO should obtain the veteran's 
complete clinical records relating to 
tinnitus and low back treatment that he 
has received from the VA Medical Center 
(VAMC) in Louisville, Kentucky; Oakland, 
Pennsylvania; Huntington, West Virginia; 
and Pittsburgh, Pennsylvania since his 
separation from active military duty in 
May 1992.  In addition, the RO should 
procure the veteran's complete clinical 
records relating to treatment that he has 
received for his service-connected right 
knee disability at the VAMC in 
Louisville, Kentucky since August 2001.  
All such available records should be 
associated with the veteran's claims 
folder.

4.  Thereafter, the RO should make 
arrangements with a VA medical facility 
for the veteran to be afforded VA 
audiology and ear, nose and throat (ENT) 
examinations to determine the nature, 
extent, and etiology of the veteran's 
tinnitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's tinnitus (including any 
hearing impairment) which is found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder [including all additional 
pertinent medical (e.g., tinnitus 
treatment) records received pursuant to 
paragraphs 1-3 of this Remand] as well as 
interviewing and examining him, the 
examiner should specifically state 
whether a diagnosis of tinnitus is 
appropriate.  If so, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any such 
diagnosed disability is in any way 
related to, or associated with, the 
veteran's active military duty.  (In this 
regard, the Board notes that an 
in-service audiological evaluation 
completed in December 1991 noted that the 
veteran was "routinely exposed to 
hazardous noise.")  

5.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any lumbar spine disability 
that he may have and to determine the 
nature and extent of his 
service-connected right knee instability 
with a history of two meniscectomies.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's low back condition and 
right knee disability which is found on 
examination should be noted in the report 
of the evaluation.  The examiner should 
provide the specific ranges of motion of 
the veteran's lumbar spine and right 
knee.  

After reviewing the veteran's claims 
folder [including all additional 
pertinent medical (e.g., low back and 
right knee treatment) records received 
pursuant to paragraphs 1-3 of this 
Remand] as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed lumbar spine disability.  
If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
disability is in any way related to, 
caused by, or aggravated by, the 
veteran's service-connected right knee 
instability with a history of two 
meniscectomies.  

With regard to the veteran's 
service-connected right knee instability 
with a history of two meniscectomies, the 
examiner should specifically state 
whether the veteran has diagnosed 
arthritis of his right knee.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any such diagnosed disability is in 
any way related to, or caused by, the 
veteran's service-connected right knee 
instability with a history of two 
meniscectomies.  

Also, the examiner should note whether 
the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right knee repeatedly over a period 
of time.  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for tinnitus; entitlement to 
service connection for a low back 
disability, secondary to the 
service-connected right knee instability 
with a history of two meniscectomies; and 
entitlement to a disability rating 
greater than 30 percent for the right 
knee instability with a history of two 
meniscectomies.  In this regard, the RO 
should determine whether the veteran is 
entitled to a 
separate rating for arthritis of the 
right knee.  
See VAOPGCPREC 9-98 and 23-97.

7.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in January 2002.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




